AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 STEVEN BREAUX, individually and on behalf of all                    )
       other similar situated individuals,                           )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                                          Civil Action No. 3:19-cv-00717-JST
                                                                     )
       ACCREDITED SURETY AND CASUALTY                                )
                      COMPANY,                                       )
     (additional defendants listed on Attachment A)                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) the above-named Defendants




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Laura L. Ho
                                           Goldstein, Borgen, Dardarian & Ho
                                           300 Lakeside Drive, Suite 1000
                                           Oakland, CA 94612



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                        S DISTR
                                                                                     ATE       IC
                                                                                   ST            T  CLERK OF COURT
                                                                               D
                                                                                                       Susan Y. Soong
                                                                                                         CO
                                                                          E
                                                                        IT




                                                                                                           UR
                                                                      UN




                                                                                                             T
                                                                      N O RT




                                                                                                              NI A
                                                                                                          OR




Date:             03/20/2019                                                                                                 Thelma Nudo
                                                                         HE




                                                                                                         IF




                                                                               N
                                                                                                         AL
                                                                               R




                                                                                   DI
                                                                                        S T RI T O F C
                                                                                              C
                                                                                                                     Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00717-JST

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
  3:19-cv-00717-JST




               Attachment A to Summons (Additional Defendants)

AEGIS SECURITY INSURANCE COMPANY,
ALLEGHENY CASUALTY COMPANY,
AMERICAN CONTRACTORS INDEMNITY COMPANY,
AMERICAN SURETY COMPANY,
ASSOCIATED BOND AND INSURANCE AGENCY, INC.,
BANKERS AGENCY, INC.,
BANKERS INSURANCE COMPANY,
BOND SAFEGUARD INSURANCE COMPANY,
CRUM & FORSTER INDEMNITY COMPANY,
DANIELSON NATIONAL INSURANCE COMPANY,
FINANCIAL CASUALTY & SURETY, INC.,
HARCO NATIONAL INSURANCE COMPANY,
INDIANA LUMBERMENS MUTUAL INSURANCE COMPANY,
INTERNATIONAL FIDELITY INSURANCE COMPANY,
LEXINGTON NATIONAL INSURANCE CORPORATION,
LEXON INSURANCE COMPANY,
NATIONAL AMERICAN INSURANCE COMPANY,
NORTH RIVER INSURANCE COMPANY,
PHILADELPHIA REINSURANCE CORPORATION,
SAFETY FIRST INSURANCE COMPANY,
SEAVIEW INSURANCE COMPANY,
SENECA INSURANCE COMPANY,
STILLWATER PROPERTY AND CASUALTY INSURANCE COMPANY,
SUN SURETY INSURANCE COMPANY,
UNITED STATES FIRE INSURANCE COMPANY,
UNIVERSAL FIRE & INSURANCE COMPANY,
CONTINENTAL HERITAGE INSURANCE COMPANY,
WILLIAMSBURG NATIONAL INSURANCE COMPANY,
TWO JINN, INC.,
AMERICAN BAIL COALITION, INC.,
CALIFORNIA BAIL AGENTS ASSOCIATION,
GOLDEN STATE BAIL AGENTS ASSOCIATION,
     XXXXXXX
          1-100 ACCREDITED SURETY AND CASUALTY COMPANY
     XXXXXXXX
AND DOES

Defendants.
